UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6796



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STACEY LERELL NEWMONES, a/k/a Stacy Lerell
Newmones,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:01-cr-00005-19; 5:03-cv-00085)


Submitted:   September 11, 2007     Decided:    September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacey Lerell Newmones, Appellant Pro Se.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stacey Lerell Newmones seeks to appeal the district

court’s order denying his motion for reconsideration of the court’s

order denying his 28 U.S.C. § 2255 (2000) motion.                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is    debatable    or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Newmones has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented      in   the

materials     before   the    court    and    argument    would    not    aid   the

decisional process.



                                                                         DISMISSED




                                      - 2 -